Name: 81/188/EEC: Council Decision of 26 March 1981 on the conclusion of the Protocols extending for the fourth and fifth times the Wheat Trade Convention and the Food-Aid Convention constituting the International Wheat Agreement, 1971
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-04-02

 Avis juridique important|31981D018881/188/EEC: Council Decision of 26 March 1981 on the conclusion of the Protocols extending for the fourth and fifth times the Wheat Trade Convention and the Food-Aid Convention constituting the International Wheat Agreement, 1971 Official Journal L 088 , 02/04/1981 P. 0031 - 0031****( 1 ) THE PROTOCOLS FOR THE FOURTH AND FIFTH EXTENSIONS ARE PUBLISHED IN THE ANNEXES TO THE COUNCIL DECISIONS DATED 12 MAY 1978 AND 12 JUNE 1979 ( SEE OJ NO L 236 , 26 . 8 . 1978 , P . 1 ET SEQ . AND OJ NO L 152 , 20 . 6 . 1979 , P . 8 ET SEQ .). COUNCIL DECISION OF 26 MARCH 1981 ON THE CONCLUSION OF THE PROTOCOLS EXTENDING FOR THE FOURTH AND FIFTH TIMES THE WHEAT TRADE CONVENTION AND THE FOOD-AID CONVENTION CONSTITUTING THE INTERNATIONAL WHEAT AGREEMENT , 1971 ( 1 ) ( 81/188/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO THE RECOMMENDATION FROM THE COMMISSION , WHEREAS THE PROTOCOLS EXTENDING FOR THE FOURTH AND FIFTH TIMES THE WHEAT TRADE CONVENTION AND THE FOOD-AID CONVENTION CONSTITUTING THE INTERNATIONAL WHEAT AGREEMENT , 1971 , SHOULD BE APPROVED , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE PROTOCOLS EXTENDING FOR THE FOURTH AND FIFTH TIMES THE WHEAT TRADE CONVENTION AND THE FOOD-AID CONVENTION CONSTITUTING THE INTERNATIONAL WHEAT AGREEMENT , 1971 , ARE HEREBY APPROVED ON BEHALF OF THE EUROPEAN ECONOMIC COMMUNITY . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSON EMPOWERED TO DEPOSIT THE INSTRUMENTS OF APPROVAL OF THE PROTOCOLS IN QUESTION WITH THE GOVERNMENT OF THE UNITED STATES OF AMERICA . DONE AT BRUSSELS , 26 MARCH 1981 . FOR THE COUNCIL THE PRESIDENT D . S . TUIJNMAN